COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00088-CV


IN RE DONALD W. DAVIS                                                   RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of habeas corpus and

his motion for temporary relief and is of the opinion that all relief should be

denied. Accordingly, relator’s petition for writ of habeas corpus is denied and his

motion for temporary relief is denied as moot.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; MCCOY and WALKER, JJ.

MCCOY, J. would request a response and set a bond for relator’s release.

DELIVERED: March 9, 2011



      1
       See Tex. R. App. P. 47.4, 52.8(d).